Title: To James Madison from Robert Eaglesfield Griffith, 13 June 1806
From: Griffith, Robert Eaglesfield
To: Madison, James



Sir,
Philadelphia June 13th. 1806

By a late conveyance from Nantes, Mr. Wm. D. Patterson informs me, that he has been favored with a new Commission from the United States, as Consul or Commercial Agent for that port, he adds, that he is in Consequence, directed to have the Bond usually given, on Similar occasions, renewed.  I beg leave therefore to offer myself to you as his Bondsman on the occasion, and should Government require another, further to say that another will without hesitation be added.  Mr. Wagner will perhaps take the trouble of transmitting the form, which, shall be returned Executed, without loss of time.
Permit me Sir to introduce a few words from Mr. Patterson’s Letter, which are at foot, and to Express my regret, that from the Minister’s unaccountable Conduct, his situation there should be rendered Comparatively unpleasant, and at the same time suffer me to ask, if there may not be an hope, that a favorable change may be Expected?  With great respect, and due Consideration, I am, Sir,  Yr obedt. hble Servant

Robt. E. Griffith


Extract of a Letter from W D Patterson, dated Nantes, 15th. April 1806.
"I have not yet received an Exequatur, nor have I Ever received, an answer, to any Letter, whether official or otherwise which I have addressed to Genl. Armstrong."

